Citation Nr: 9905753	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating.  The veteran testified at a 
personal hearing in May 1996.  In a September 1996 decision, 
the hearing officer granted a 30 percent rating.  The veteran 
has continued his appeal.  

At a personal hearing before a traveling member of the Board 
in October 1998, the veteran submitted additional evidence 
with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304.  Nonetheless, a remand is necessary for 
other reasons.  


REMAND

The veteran contends that his PTSD is more severely disabling 
than the 30 percent rating assigned.  In March 1995, he was 
afforded a VA psychiatric examination and in April 1995 a 
psychosocial examination was conducted at the Vet Center.  
However, the Board notes that the segment of the rating 
schedule pertaining to mental disorders was changed effective 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  Therefore, the 
Board finds that another examination is necessary.  

Additionally, at a hearing before the undersigned in October 
1998, the veteran testified that he was terminated from his 
employment at the Post Office because of his PTSD.  He also 
related that he quit four subsequent positions.  
Documentation regarding the circumstances of his leaving 
these positions is not in the file.  

To ensure that the VA has met its duty to assist the claimant 
in developing his claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain current 
treatment records and associate them with 
the claims folder.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The survey conductor should 
obtain information regarding the 
circumstances surrounding the termination 
of the veteran's employment at each of 
the employers named. 

3.  The RO should then schedule the 
veteran for another VA psychiatric 
examination.  Before examining the 
veteran, the psychiatrist should 
carefully review his claims folder.  

a.  The examiner should then conduct 
a thorough psychiatric examination.  
The findings of the examiner must 
address the presence or absence of 
symptoms set forth in both the old 
and new rating criteria.  

b.  The examiner should assign a 
numerical score under the Global 
Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities and explain the 
significance of the score.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full, then 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
PTSD, including, if indicated,  
consideration of a "staged" rating.  
Consideration must reference both the 
old and the new rating schedule criteria 
for psychiatric disorders.  In the event 
the determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


